OPINION ON STATE’S PETITION FOR DISCRETIONARY REVIEW
PER CURIAM.
In a bench trial appellant was convicted of murder. Enhanced by allegation and proof of two prior felony convictions, punishment was assessed at twenty-five (25) years.
On appeal in a single point of error appellant complained the evidence was insufficient to sustain the conviction because there was no corroboration of the accomplice witness’ testimony in the bench trial. The Court of Appeals in an opinion reversed the conviction and ordered an acquittal. Riggs v. State, 744 S.W.2d 140 (Tex.App.—Houston [1st] 1986).
We granted State’s petition for discretionary review only on ground of review number one which reads:
“The First Court of Appeals used the wrong standard of review, namely whether the evidence clearly showed that the witness was an accomplice as a matter of law (a standard used to review error regarding the failure to give a jury charge on accomplice witness as a matter of law) rather than whether, after viewing the evidence in the light most favorable to the implicit finding of the trial court, any rational trier of fact could have found Taylor was not an accomplice witness (The appropriate standard of review for a claim that the evidence is insufficient.).
It now appears that the decision to grant discretionary review was improvident, the State’s petition for discretionary review is hereby dismissed pursuant to Tex.R.App.Pro.Rule 202(k).
It is so ordered.
CLINTON, J., dissents.